Title: From George Washington to Morgan Lewis, 31 July 1780
From: Washington, George
To: Lewis, Morgan


					
						Sir,
						[Highlands, N.Y., 31 July 1780]
					
					The exigency of the present moment requiring a large supply of Boards, plank and scantling which cannot be procured in the ordinary way—You are hereby directed and empowered to impress all those articles you can find at Albany and in the vicinity, and waggons to transport them to proper places of embarkation; for which this shall be your warrant. Given at Robinsons Farms—State of New York July 31st 1780.
				